internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp b03-plr-129524-02 date date legend parent subsidiary partnership x partnership y business a court state b country z date date year year plr-129524-02 dollar_figurec dollar_figured dear we respond to your letter dated date in which you requested a ruling regarding the federal_income_tax consequences of proposed transactions additional information was submitted in subsequent correspondence the information submitted for consideration is substantially as set forth below parent or taxpayer is a publicly traded state b corporation and the common parent of a consolidated_group parent and its subsidiaries are engaged in business a their principal operations are in several foreign countries one of parent’s wholly owned lower tiered domestic corporations subsidiary is a u s_corporation and a tax resident of country z subsidiary owns all the stock of several foreign entities that in turn collectively own all of the stock of two country z unlimited companies partnership x and partnership y that are treated as partnerships for u s tax purposes on date parent filed a petition for bankruptcy under chapter of the bankruptcy code in court taxpayer represents that it will undergo an ownership_change within the meaning of sec_382 of the internal_revenue_code on date the effective date of the plan_of_reorganization which is anticipated to be effective in year taxpayer proposes to make a closing-of-the-books election under sec_1_382-6 of the income_tax regulations with respect to this ownership_change taxpayer estimates a tax loss carryforward of dollar_figurec that includes a capital_loss carryforward of approximately dollar_figured from the taxable_year ending december year and a tax loss for year a portion of which will be allocated to the period before the ownership_change it is also expected that a significant portion of the loss carryforward will be reduced by application of sec_108 and b requiring the reduction of tax_attributes by the amount of income from cancellation of indebtedness resulting from the restructuring of indebtedness pursuant to the plan_of_reorganization taxpayer will cause x and y to elect under sec_301_7701-3 of the procedure and administration regulations to be classified as associations taxable as corporations for u s tax purposes both elections will have an effective date within the period before the ownership_change as a result of the entity classification elections each partnership will be deemed to contribute all of its assets and liabilities to a newly formed country z corporation in exchange for stock of the corporation and to liquidate immediately thereafter by distributing the stock of the new corporation to its partners under sec_301_7701-3 plr-129524-02 taxpayer represents that these deemed transfers qualify as exchanges subject_to sec_351 taxpayer further represents that taxpayer’s consolidated_group will have to recognize taxable_income in connection with the deemed transfers by reason of the overall_foreign_loss recapture rules of sec_904 to the extent the fair_market_value of the transferred assets exceeds their tax basis through recapture of dual consolidated losses as a result of a triggering event under sec_1_1503-2 after taking into account the rebuttal provision of sec_1_1503-2 through recapture of foreign_branch losses under sec_1_367_a_-6t in an amount equal to previously deducted branch ordinary losses and previously deducted branch capital losses through gain resulting from an election under sec_1_367_d_-1t to treat the transfer of operating_intangibles as a sale and gain under sec_357 to the extent that liabilities assumed in the transfer exceed the basis of assets transferred taxpayer has submitted the following additional representations in connection with the requested ruling a b c d f g h i the ownership_change will not satisfy the requirements of the bankruptcy exception as set forth in sec_382 taxpayer is the common parent of an affiliated_group_of_corporations that file a consolidated federal_income_tax return and this affiliated_group is a loss group within the meaning of sec_1_1502-91 taxpayer has not accelerated income into the pre-change period or deferred loss to the post-change period for purposes of avoiding the application of sec_382 taxpayer plans to continue business a its historic_business after the effective date of the plan_of_reorganization and to use its historic_business_assets in business a for at least a two year period from the change_date all members of the affiliated_group will close their books as of the ownership_change date pursuant to sec_1_382-6 the partnership x and partnership y losses have not been used by any other person in a foreign_country there have been no special allocations of partnership items of partnership x and partnership y there have been no shifts in the ownership of partnership x and partnership y except for shifts within the u s consolidated_group incidental to internal restructuring such restructurings did not change the plr-129524-02 relative ownership of partnership x and partnership y between the u s and country z affiliates based solely on the information submitted and on the representations set forth above we hold as follows the taxable_income that results from the deemed transfers as a result of the entity classification election under sec_301_7701-3 is allocable to the pre- change period upon the closing-of-the-books election under sec_1_382-6 subject_to the provision that the income or loss allocated to the pre- change period cannot exceed the taxable_income or loss for the taxable_year that includes the change_date in connection with any dual_consolidated_loss recapture an interest charge shall be paid as provided in sec_1_1503-2 the taxable_income recognized by reason of the overall_foreign_loss recapture rules of sec_904 will reduce taxpayer’s overall_foreign_loss accounts only to the extent the taxable_income recognized on the deemed transfers is not reduced by application of a net_operating_loss or loss carryforward except as specifically set forth above we express no opinion concerning the tax consequences of the proposed transaction under any other provision of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction the rulings contained in this letter are predicated upon the facts and representations submitted by the taxpayers and accompanied by a penalties of perjury statement executed by an appropriate party this office has not verified any of the materials submitted in support of the request for a ruling verification of the information representations and other data may be required as part of the audit process see section dollar_figure of revproc_2002_1 2002_1_irb_1 which discusses in greater detail the revocation or modification of ruling letters however when the criteria in section dollar_figure of revproc_2002_1 i r b pincite are satisfied a ruling is not revoked or modified retroactively except in rare or unusual circumstances this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter should be attached to the federal_income_tax returns of the taxpayers involved for the taxable_year in which the transaction covered by this ruling letter is consummated plr-129524-02 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer sincerely yours filiz a serbes chief branch office of associate chief_counsel corporate
